Exhibit 10.3

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to Employment Agreement dated effective as of May 9, 2018
(this “Amendment”) is entered into by and between Christos P. Traios
(“Executive”) and Petrogress, Inc. (“Employer”, and together with Executive, the
“Parties” and each individually, a “Party”).

 

WHEREAS, the Parties entered into that certain Employment Agreement dated as of
April 1, 2016 as further amended by that certain Amendment to Employment
Agreement dated January 12, 2018 (as amended, the “Agreement”); and

 

WHEREAS, the Parties desire to amend certain provisions of the Agreement
relating to compensation payable to the Executive;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree to modify and amend the Agreement as
follows:

 

1.           Amendment of Section 4(a). Section 4(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(a) During the Term of Employment the Employer shall pay the Executive a salary
at an annual rate of U.S. $60,000.00 (Sixty-Thousand U.S. dollars (the Base
Salary). The Base Salary will be payable in monthly installments of ($5,000)
Five Thousand U.S. Dollars on the 1st day of each month effective as of May 1,
2018.”

 

2.          Miscellaneous.

 

2.01     Effect. Except as amended hereby, the Agreement shall remain in full
force and effect.

 

2.02     No Waiver. This Amendment is effective only in the specific instance
and for the specific purpose for which it is executed and shall not be
considered a waiver or agreement to amend as to any provision of the Agreement
in the future.

 

2.03     Defined Terms. All capitalized terms used but not specifically defined
herein shall have the same meanings given such terms in the Agreement unless the
context clearly indicates or dictates a contrary meaning.

 

2.04     Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware, without
regard to conflicts of laws principles.

 

2.05     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and each of the parties hereto may execute this Amendment by signing
any of such counterparts.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

  Employer:      

Petrogress, Inc.,

a Delaware corporation

              By:    

Name: Christos P. Traios

  Title: Chief Executive Officer           Executive:               Christos P.
Traios

  

 

[Amendment No. 2 to Employment Agreement]

 